Exhibit 10.7
 
 
ACCESSION AGREEMENT
 
Dated as of November 6, 2012
 
Reference is made to that certain Credit Agreement dated as of April 29, 2011
(as amended to date and as otherwise amended, amended and restated, supplemented
or modified from time to time, the “Credit Agreement”; capitalized terms not
otherwise defined herein shall have their respective meanings set forth in the
Credit Agreement), by and between Summit Hotel OP, LP (“Borrower”), Summit Hotel
Properties, Inc., the Subsidiary Guarantors party thereto, Deutsche Bank AG New
York Branch, as administrative agent for the Lender Parties (in such capacity,
“Administrative Agent”), the Lender Parties identified therein and the Arranger
party thereto.  Each of the Administrative Agent, Borrower and Citibank, N.A.,
(“Citi”) desires that Citi become a Lender pursuant to the terms and conditions
set forth below.
 
Citi (in its capacity as a Lender Party, the “Acceding Lender”) agrees as
follows:
 
1.  Citi proposes to become an Acceding Lender pursuant to Section 2.17 of the
Credit Agreement having a Revolving Credit Commitment of $25,000,000, and hereby
agrees with the Administrative Agent and the Borrowers that it shall become a
Lender for all purposes of the Credit Agreement on the Effective Date (as
defined below).
 
2.  Acceding Lender (a) represents and warrants that it is legally authorized to
enter into this Accession Agreement; (b) confirms that it has received a copy of
the Credit Agreement, together with copies of the financial statements referred
to in Section 4.01 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Accession Agreement; (c) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender Party and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (d) confirms that it qualifies as an Eligible Assignee;
(e) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
(f) agrees that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement are required to be
performed by it as a Lender Party; (g) specifies as its Applicable Lending
Offices the offices set forth on Exhibit A; and (h) attaches on Exhibit B any
U.S. Internal Revenue Service forms required under Section 2.12 of the Credit
Agreement.
 
3.  Following the execution of this Accession Agreement, it will be delivered to
the Administrative Agent for acceptance and recording by the Administrative
Agent in the Register.  The effective date for this Accession Agreement (the
“Effective Date”) shall be the later of (a) the date first set forth above, and
(b) the date on which the Administrative Agent shall have received the executed
certificate of the Borrower pursuant to Sections 2.17(d)(iii) and 3.02 of the
Credit Agreement, which date shall constitute the Increase Date for purposes of
Section 2.17 of the Credit Agreement.
 
4.  Upon satisfaction of the applicable conditions set forth in Section 2.17 of
the Credit Agreement and upon such acceptance and recording by the
Administrative Agent, as of the Effective Date, the Acceding Lender (i) shall be
a party to the Credit Agreement, (ii) shall have all of the rights and
obligations of a Lender under the Credit Agreement and (iii) shall have a
Revolving Credit Commitment of $25,000,000.
 
 
 

--------------------------------------------------------------------------------

 
 
5.  This Accession Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
6.  This Accession Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Accession Agreement by telecopier or e-mail (which e-mail shall include an
attachment in .PDF or similar electronic format containing the legible signature
of the person executing this Accession Agreement) shall be effective as delivery
of an original executed counterpart of this Accession Agreement.
 
[Balance of page intentionally left blank]
 
 
 
 

 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Accession Agreement
to be executed by its officers thereunto duly authorized as of the Effective
Date.
 
 

 
ACCEDING LENDER:
       
CITIBANK, N.A.
                    By: /s/ John C. Rowland     Name: John C. Rowland     Title:
Vice President

 
[Signatures continued on next page]
 
 
 
S-1

--------------------------------------------------------------------------------

 
 
Accepted and Approved as of November 6, 2012:


ADMINISTRATIVE AGENT:


DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent
 

By /s/ Mary Brundage   Name:  Mary Brundage   Title:  Director         By /s/
James Rolison   Name:  James Rolison   Title:  Managing Director

 
 
 
BORROWER:


SUMMIT HOTEL OP, LP,
a Delaware limited partnership
 

By: SUMMIT HOTEL GP, LLC,   a Delaware limited liability company,   its general
partner           By:  SUMMIT HOTEL PROPERTIES, INC.,     a Maryland
corporation,     its sole member             By: /s/ Christopher Eng      
Name:  Christopher Eng       Title:    Secretary

 
 
S-2

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Acceding Lender Applicable Lending Offices:


1615 Brett Road OPS III
New Castle, DE 19720
Phone:  302-894-6052
Fax:  212-994-0847
Email:  GLOriginationOps@citi.com
Attn:   Citi Loan Operations




 
A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B


None.
 
 
 
 
 
 
 

B-1